DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/15/2019, 04/29/2020, 03/29/2021, and 11/25/2021 have been considered by the examiner.  

Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 01/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16606885 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the referece application claims a powder bed material, including from 80 wt% to 100 wt% metal particles having a D50 particle size distribution value ranging from 5 µm to 75 µm (a powder bed material, including from 80 wt% to 100 wt% metal particles having a D50 particle size distribution value ranging from 5 µm to 75 µm); a powder bed support substrate for receiving the powder bed material; a fluid ejector operable to digitally deposit a thermally sensitive binder (a thermally sensitive binder fluid) fluid onto a selected portion of the powder bed material on the powder bed support substrate, the thermally sensitive binder fluid including water, an reducible metal compound, and a thermally activated reducing agent (including an aqueous liquid vehicle, a reducible metal compound, and a thermally activated reducing agent); and a light source to generate a pulse energy sufficient to cause the thermally activated reducing agent to reduce the reducible metal compound and bind metal particles together to form a green three-dimensional part.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a powder bed material, including from 80 wt% to 100 wt% metal particles having a D50 particle size distribution value ranging from 5 µm to 75 µm".  It is unclear if the powder bed comprises 80 wt% to 100 wt% metal particles, and up to 20% other particles or if 80 wt% to 100 wt% of the metal particles have the size claimed, or if the particles are 80 wt% to 100 wt% metal.  Claims 2-10 are rejected due to their dependence on rejected claim 1.  
Claim 3 recites the limitation " wherein the thermally sensitive binder fluid a polymeric binder-free fluid".  There is no verb in the claim.
Claim 7 recites the limitation "wherein the thermally sensitive binder fluid is digitally ejectable from fluid ejector".  There is insufficient antecedent basis for this limitation (fluid ejector) in the claim.  
Claim 7 recites the limitation "wherein the thermally sensitive binder fluid is digitally ejectable from fluid ejector".  The limitation is unclear.  It is unclear how a liquid can be digitally ejectable.  The liquid exists physically, as opposed to in a digital model.  Additionally, the claim is to a material set, and the method of using is not given patentable weight.  
Claim 7 recites the limitation "and a thermally activated reducing agent".  Claim 7 depends from claim 1, which also includes the limitation “and a thermally activated reducing agent”.  It is unclear if the thermally activated reducing agent of claim 7 is the same as the thermally activated reducing agent of claim 1.  

Claim Interpretation
The instant specification teaches that the metal particles can be elemental metals, and many other elements and compounds not considered elemental metals.  The term “metals” is interpreted to be any of the elements or compounds listed or suggested by the specification.  A portion of paragraph [0010] is reproduced below for convenience.  
The metal particles can be elemental metals, such as elemental transition metals. Examples can include titanium, copper, cobalt, chromium, nickel, vanadium, tungsten, tantalum, molybdenum, gold, silver, etc. The metal particles can also be aluminum (which is not a transition metal), or it can be an alloy of multiple metals or can include a metalloid(s). In some examples, the alloy can be steel or stainless steel. Even though steel includes carbon, it is still considered to be metal in accordance with examples of the present disclosure because of its metal-like properties. Other metal alloys that may include some carbon or small amounts of non-metal dopant, metalloid, impurities, etc., can also be considered to be a “metal” in accordance with the present disclosure. Examples of elements that can be included in metal alloys or blends include H, C, N, O, F, P, S, CI, Se, Br, I, At, noble gases (He, Ne, Ar, Kr, Xe, Rn), etc. Metalloids that can be included in some examples include B, Si, Ge, As, Sb, etc. More generally, a “metal” can be an elemental metal or alloy that exhibits properties generally associated with metals in metallurgy, e.g., malleability, ductility, fusibility, mechanical strength, high melting temperature, high density, high heat and electrical conduction, sinterable, etc.
Specification, paragraph [0010].  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott et al. (WO 2018017130 A1), previously cited.
Regarding claims 1-3 and 7-9, Abbott teaches “powderbed-based current additive manufacturing” (which reads upon “a powder bed material”, as recited in the instant claim; paragraph [0017]).  Abbott teaches that “a build material is provided as a powder with a particle size ranging from 10 μm to 200 μm, such as from 10 μm to 100 μm” (which reads upon “including from 80 wt% to 100 wt% metal particles having a D50 
Regarding claim 4, Abbott teaches the material set of claim 1 as stated above.  Abbott teaches “a second liquid that includes metal oxide particles” (paragraph [0018]).  
Regarding claim 6, Abbott teaches the material set of claim 1 as stated above.  Abbott teaches “providing reducible metal oxide particles that are sufficiently small, such as, for example, 100 nanometers (nm)” (paragraph [0055]).  
Regarding claim 10, Abbott teaches the material set of claim 1 as stated above.  Abbott teaches that “the build material is a ceramic material, and that non-limiting examples of suitable ceramic materials include oxides that include at least one of silicon, aluminum, beryllium, barium, cerium, chromium, hafnium, iron, magnesium, niobium, scandium, tantalum, tin, titanium, tungsten, vanadium, zirconium, and yttrium” (paragraph [0038]).  Abbott teaches that “non-limiting examples of suitable reducible metal oxide particles include copper(H) oxide (CuO), silver oxide (Ag20), gold oxide (AU2O3), iron(li) oxide (FeO), iron(lli) oxide (Fe2C»3), iron(i!, !i!) oxide (FesC ), nickel(ll) oxide (NiO), manganese(IV) dioxide (MnCh), cobalt oxides (CoO, C03O4, and multiple metals appear in both lists).    

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony et al. (WO 2017131760 A1), from IDS.
Regarding claims 1, 5, and 10, Anthony teaches “forming a solid part composed of metal or other particles that are bound together at the printing location with metal connections” (which reads upon “a material set, comprising: a powder bed material, including from 80 wt% to 100 wt% metal particles”, as recited in the instant claim; paragraph [0012]).  Anthony teaches that “a layer of particles is rolled out in the target area of the printer” (which reads upon “powder bed”, as recited in the instant claim; paragraph [0070]).  Anthony teaches that “the particles may be commercially sourced, for example, stainless steel powder is available as product 088390 from Alfa Aesar” (which reads upon “having a D50 particle size distribution value ranging from 5 μm to 75 μm”, as recited in the instant claim; paragraph [0070]; product 088390 from Alfa Aesar is -375 mesh, which is 44 μm; stainless steel contains iron as first metal of the metal particles).  Anthony teaches that “forming a layer of particles; selectively applying a fluid containing a metal to the layer of particles; and forming connections between the particles using the metal in the fluid” (paragraph [0016]).  Anthony teaches that “the metal used to form the metal connections (1 30) is applied as part of an ink, and that the ink may then be activated to form the metal connections (130) between the particles” (paragraph [0028]).  Anthony teaches that “the deposited ink includes a metal salt, and that heating of the deposited ink causes the solvent to evaporate and the metal iron is a the second metal of the reducible metal compound).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733